Opinion by
Judge Lindsay:
Up to the time of the prosecution of this appeal it seems that no formal judgment had been rendered settling the rights of the appellants, Prescott & Bros. The judgment of August 6, 1870, makes no allusion whatever to the matters set up in their petition and answer. But treating the appropriation of the funds of the court as a practical dismissal of their petition, we do not see from the record that they have any legal ground of complaint.
The returns of the sheriff upon the orders of attachment sued out by Sanders and by John Martin Ison & Company, do not show that any of the property claimed by them was levied on or sold.
They state in their petition that they are informed and believe that certain organs and seats belonging to them had been attached and sold as the property of Annis.
Such indirect and equivocal pleading ought not to be tolerated. If their petition had been taken for confessed, it could not have been held that appellees admitted more than that Prescott Bros, had been informed, and therefore believed, that property belonging to them- had been sold under the attachments of appellees. Appellants failed to show either by their pleadings or by proof that they were entitled to any relief whatever.
Wherefore the judgment of the circuit court must be affirmed.

Burnam, Carpenter, for appellants.


Barnett, Turner & South, for appellee.